Crouch, J.
(concurring):
It has been said that the statute which is now section 47 of the Canal Law was intended to afford a substantial remedy to parties who might be injured by the careless and negligent conduct of those who were intrusted by the State with the execution of its work. (Sipple v. State, 99 N. Y. 284.) Upon the evidence here a prima facie case was made showing that an employee of the State while engaged in its work in connection with the canal (Norris v. Kohler, 41 N. Y. 42, 44; Ferris v. Sterling, 214 id. 249, 253) negligently injured the property of the claimant. (Griffen v. Manice, 166 N. Y. 188.)
Within the intent of the statute that is sufficient.